DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pgs. 2-5, filed 9/29/20, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 9, 12-14, 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Widman et al. US 2011/0105912 discloses receiving an oxygen saturation signal and a regional oxygen saturation signal, normalizing the regional oxygen saturation signal, determining a linear correlation between the blood pressure signal and the normalized regional oxygen saturation signal, determining a value indicative of an autoregulation status of the patient and presenting the information but does not disclose determining the best fit line for a curve generated based on the regional oxygen saturation and oxygen saturation data and using that best fit to normalize the regional oxygen saturation signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793